      Case 5:20-cv-03664-LHK Document 186 Filed 06/03/21 Page 1 of 6




 1   BOIES SCHILLER FLEXNER LLP                      QUINN EMANUEL URQUHART &
     Mark C. Mao (CA Bar No. 236165)                 SULLIVAN, LLP
 2   mmao@bsfllp.com                                 Andrew H. Schapiro (pro hac vice)
     44 Montgomery Street, 41st Floor                andrewschapiro@quinnemanuel.com
 3   San Francisco, CA 94104                         191 N. Wacker Drive, Suite 2700
     Telephone: (415) 293 6858                       Chicago, IL 60606
 4   Facsimile: (415) 999 9695                       Telephone: (312) 705-7400
                                                     Facsimile: (312) 705-7401
 5   SUSMAN GODFREY L.L.P.
     William Christopher Carmody (pro hac vice)      Stephen A. Broome (CA Bar No. 314605)
 6   bcarmody@susmangodfrey.com                      stephenbroome@quinnemanuel.com
     Shawn J. Rabin (pro hac vice)                   Viola Trebicka (CA Bar No. 269526)
 7   srabin@susmangodfrey.com                        violatrebicka@quinnemanuel.com
     1301 Avenue of the Americas, 32nd Floor         865 S. Figueroa Street, 10th Floor
 8   New York, NY 10019                              Los Angeles, CA 90017
     Telephone: (212) 336-8330                       Telephone: (213) 443-3000
 9                                                   Facsimile: (213) 443-3100
     MORGAN & MORGAN
10   John A. Yanchunis (pro hac vice)                Diane M. Doolittle (CA Bar No. 142046)
     jyanchunis@forthepeople.com                     dianedoolittle@quinnemanuel.com
11   Ryan J. McGee (pro hac vice)                    555 Twin Dolphin Drive, 5th Floor
     rmcgee@forthepeople.com                         Redwood Shores, CA 94065
12   201 N. Franklin Street, 7th Floor               Telephone: (650) 801-5000
     Tampa, FL 33602                                 Facsimile: (650) 801-5100
13   Telephone: (813) 223-5505
14   Attorneys for Plaintiffs; additional counsel    Attorneys for Defendant; additional counsel
     listed in signature blocks below                listed in signature blocks below
15

16                               UNITED STATES DISTRICT COURT
17                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18

19   CHASOM BROWN, WILLIAM BYATT,                    Case No. 5:20-cv-03664-LHK-SVK
20   JEREMY DAVIS, CHRISTOPHER
     CASTILLO, and MONIQUE TRUJILLO,                 STIPULATION AND [PROPOSED]
     individually and on behalf of all similarly     ORDER AUTHORIZING RELEASE OF
21                                                   JUNE 2 HEARING TRANSCRIPT
     situated,
22
            Plaintiffs,
                                                     Referral: Hon. Susan van Keulen, USMJ
23
                   v.
24
     GOOGLE LLC,
25
            Defendant.
26
27

28
                                                                   Case No. 5:20-cv-03664-LHK-SVK
                                     STIPULATION AND [PROPOSED] ORDER AUTHORIZING RELEASE OF
                                                                   JUNE 2 HEARING TRANSCRIPT
       Case 5:20-cv-03664-LHK Document 186 Filed 06/03/21 Page 2 of 6




 1           WHEREAS, on May 26, 2021, the parties filed a Joint Submission in Response to Dkt. 147,
 2 147-1, 159, 159-1 re: Status of Discovery Disputes (Dkt. 177);

 3           WHEREAS, on June 1, 2021, Google filed its Administrative Motion to Seal the Courtroom
 4 for Hearing on Joint Submission (Dkt. 177), which was filed as Dkt. 182;

 5           WHEREAS, on June 1, 2021, the Court granted Google’s Administrative Motion to Seal the
 6 Courtroom for Hearing on Joint Submission, and ordered that “[w]ithin 7 business days of receipt

 7 of the transcript of the June 2 hearing, the parties must jointly submit proposed redactions to the

 8 transcript.” (Dkt. 183);

 9           WHEREAS, the Court’s website states that “[a] transcript [for under-seal proceedings]
10 cannot be generated without an order from the assigned judge”1;

11           WHEREAS, the parties agree that the transcript, which contains material designated by
12 Google as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” may be released to

13 counsel of record in this matter, who are authorized to view this material under the Stipulated

14 Protective Order as Modified by the Court (Dkt. 81);

15           NOW THEREFORE, IT IS HEREBY AGREED AND STIPULATED, subject to the
16 Court’s approval, that the complete transcript of the June 2 hearing may be released to counsel of

17 record in this matter.

18

19

20

21

22

23

24

25

26
27

28      1
            https://www.cand.uscourts.gov/about/clerks-office/transcripts-court-reporters/
                                                     1                    Case No. 5:20-cv-03664-LHK-SVK
                                      STIPULATION AND [PROPOSED] ORDER AUTHORIZING RELEASE OF
                                                                    JUNE 2 HEARING TRANSCRIPT
      Case 5:20-cv-03664-LHK Document 186 Filed 06/03/21 Page 3 of 6




 1                                                   Respectfully,

 2   QUINN EMANUEL URQUHART &                      BOIES SCHILLER FLEXNER LLP
     SULLIVAN, LLP
 3
     /s/ Andrew H. Schapiro                        /s/ Ryan J. McGee
 4   Andrew H. Schapiro (admitted pro hac vice)    Mark C. Mao (CA Bar No. 236165)
     andrewschapiro@quinnemanuel.com               mmao@bsfllp.com
 5   191 N. Wacker Drive, Suite 2700               Sean Phillips Rodriguez (CA Bar No.
     Chicago, IL 60606                             262437)
 6   Tel: (312) 705-7400                           srodriguez@bsfllp.com
     Fax: (312) 705-7401                           Beko Reblitz-Richardson (CA Bar No.
 7                                                 238027)
     Stephen A. Broome (CA Bar No. 314605)         brichardson@bsfllp.com
 8   sb@quinnemanuel.com                           44 Montgomery Street, 41st Floor
     Viola Trebicka (CA Bar No. 269526)            San Francisco, CA 94104
 9   violatrebicka@quinnemanuel.com                Tel: (415) 293 6858
     865 S. Figueroa Street, 10th Floor            Fax: (415) 999 9695
10   Los Angeles, CA 90017
     Tel: (213) 443-3000                           James W. Lee (pro hac vice)
11   Fax: (213) 443-3100                           jlee@bsfllp.com
                                                   Rossana Baeza (pro hac vice)
12   Diane M. Doolittle (CA Bar No. 142046)        rbaeza@bsfllp.com
     dianedoolittle@quinnemanuel.com               100 SE 2nd Street, Suite 2800
13   555 Twin Dolphin Drive, 5th Floor             Miami, FL 33130
     Redwood Shores, CA 94065                      Tel: (305) 539-8400
14   Telephone: (650) 801-5000                     Fax: (305) 539-1304
     Facsimile: (650) 801-5100
15                                                 William Christopher Carmody (pro hac
     Jomaire A. Crawford (admitted pro hac vice)   vice)
16   jomairecrawford@quinnemanuel.com              bcarmody@susmangodfrey.com
     51 Madison Avenue, 22nd Floor                 Shawn J. Rabin (pro hac vice)
17   New York, NY 10010                            srabin@susmangodfrey.com
     Telephone: (212) 849-7000                     Steven Shepard (pro hac vice)
18   Facsimile: (212) 849-7100                     sshepard@susmangodfrey.com
                                                   Alexander P. Frawley (pro hac vice)
19   Josef Ansorge (admitted pro hac vice)         afrawley@susmangodfrey.com
     josefansorge@quinnemanuel.com                 SUSMAN GODFREY L.L.P.
20   1300 I Street NW, Suite 900                   1301 Avenue of the Americas, 32nd Floor
     Carl Spilly (admitted pro hac vice)           New York, NY 10019
21   carlspilly@quinnemanuel.com                   Tel: (212) 336-8330
     Washington D.C., 20005
22   Tel: (202) 538-8000                           Amanda Bonn (CA Bar No. 270891)
     Fax: (202) 538-8100                           abonn@susmangodfrey.com
23                                                 SUSMAN GODFREY L.L.P.
     Jonathan Tse (CA Bar No. 305468)              1900 Avenue of the Stars, Suite 1400
24   jonathantse@quinnemanuel.com                  Los Angeles, CA 90067
     50 California Street, 22nd Floor              Tel: (310) 789-3100
25   San Francisco, CA 94111
     Tel: (415) 875-6600                           John A. Yanchunis (pro hac vice)
26   Fax: (415) 875-6700                           jyanchunis@forthepeople.com
                                                   Ryan J. McGee (pro hac vice)
27   Attorneys for Defendant Google LLC            rmcgee@forthepeople.com
                                                   MORGAN & MORGAN, P.A.
28                                                 201 N Franklin Street, 7th Floor
                                                 2                Case No. 5:20-cv-03664-LHK-SVK
                                    STIPULATION AND [PROPOSED] ORDER AUTHORIZING RELEASE OF
                                                                  JUNE 2 HEARING TRANSCRIPT
     Case 5:20-cv-03664-LHK Document 186 Filed 06/03/21 Page 4 of 6




 1                                         Tampa, FL 33602
                                           Tel: (813) 223-5505
 2                                         Fax: (813) 222-4736

 3                                         Michael F. Ram (CA Bar No. 104805)
                                           mram@forthepeople.com
 4                                         MORGAN & MORGAN, P.A.
                                           711 Van Ness Avenue, Suite 500
 5                                         San Francisco, CA 94102
                                           Tel: (415) 358-6913
 6
                                           Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          3                Case No. 5:20-cv-03664-LHK-SVK
                             STIPULATION AND [PROPOSED] ORDER AUTHORIZING RELEASE OF
                                                           JUNE 2 HEARING TRANSCRIPT
      Case 5:20-cv-03664-LHK Document 186 Filed 06/03/21 Page 5 of 6




 1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3 Date: June 3         , 2021
                                                 Hon. Susan van Keulen
 4                                               United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                              4                Case No. 5:20-cv-03664-LHK-SVK
                                 STIPULATION AND [PROPOSED] ORDER AUTHORIZING RELEASE OF
                                                               JUNE 2 HEARING TRANSCRIPT
       Case 5:20-cv-03664-LHK Document 186 Filed 06/03/21 Page 6 of 6




 1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Andrew H. Schapiro, attest that concurrence in the filing of this document has been

 3 obtained from the other signatories. I declare under penalty of perjury that the foregoing is true

 4 and correct.

 5

 6          Executed this 3rd day of June, 2021, at Chicago, Illinois.

 7                                                /s/ Andrew H. Schapiro
                                                     Andrew H. Schapiro
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    5                Case No. 5:20-cv-03664-LHK-SVK
                                       STIPULATION AND [PROPOSED] ORDER AUTHORIZING RELEASE OF
                                                                     JUNE 2 HEARING TRANSCRIPT
